UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLUMBIA

                                                  )
MONICA MAPP                                       )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )   Civil No. 13-329 (RCL)
                                                  )
DISTRICT OF COLUMBIA,                             )
                                                  )
              Defendant.                          )
                                                  )

                                  MEMORANDUM OPINION

       Plaintiff Monica Mapp, a former probation officer for the District of Columbia Superior

Court, filed suit against the District alleging multiple counts of discrimination in violation of the

Family and Medical Leave Act, the D.C. Family and Medical Leave Act (“DCFMLA”), Title VII

of the Civil Rights Act of 1964, the Americans with Disabilities Act, and the D.C. Human Rights

Act (“DCHRA”). The District has moved to dismiss the DCHRA claims—Counts IX, X, and

XIII of the Amended Complaint—on the ground that the DCHRA, which prohibits employment
                                                               1
discrimination, does not apply to the D.C. Superior Court.         For the reasons explained herein,

the Court agrees and therefore GRANTS the District’s motion.

       I.      LEGAL PRINCIPLES

       From its inception in 1836 until 1970, the United States District Court for the District of

Columbia served the dual roles of a local and federal court, “hear[ing] and decid[ing] the full

range of local common law and equitable questions, in addition to its regular calendar of federal

questions and diversity actions.” Shutack v. Shutack, 516 F. Supp. 219, 221 (D.D.C. 1981). In


1
 The Court’s November 25, 2013, Opinion [17] provided a lengthy account of the facts the case.
For purposes of the present opinion, the Court will highlight only those facts relevant to the
defendant’s motion.
1970, Congress enacted the District of Columbia Court Reorganization Act, Pub.L.No.91-358,

Title I, 84 Stat. 475, which

               reorganized the court system in the District of Columbia and
               established one set of courts in the District with Art. III
               characteristics and devoted to matters of national concern [and]
               created a wholly separate court system designed primarily to
               concern itself with local law and to serve as a local court system
               for a large metropolitan area.

Palmore v. United States, 411 U.S. 389, 408 (1973). In addition to establishing the D.C.

Superior Court and the D.C. Court of Appeals, the Reorganization Act provided that a Joint

Committee on Judicial Administration “shall have responsibility within the District of Columbia

court system for . . . [g]eneral personnel policies, including those for recruitment, removal,

compensation, and training.” D.C. Code § 11-1701. The Act also stated that “[a]ppointments

and removals of court personnel shall not be subject to the laws, rules, and limitations applicable

to District of Columbia employees.” D.C. Code § 11-1725.

       Shortly thereafter, in 1973, Congress furthered its goal of an independent local

government for the District by enacting the Home Rule Act, which ceded some federal control of

the city to an elected mayor and city council. Congress was clear, however, that the local

Superior Court and Court of Appeals “shall continue as provided under the District of Columbia

Court Reorganization Act of 1970.” D.C. Code § 1-207.18. Moreover, Congress explicitly

forbade the new council from enacting “any act, resolution, or rule with respect to any provision

of [the Court Reorganization Act] (relating to organization and jurisdiction of the District of

Columbia courts).” D.C. Code § 1-206.02.

       Against this background, the D.C. City Council enacted the D.C. Human Rights Act of

1977 to “secure an end in the District of Columbia to discrimination for any reason other than

that of individual merit.” D.C. Code § 2-1401.01. To this end, the DCHRA established Office

                                                 2
on Human Rights to receive, review, investigate, and mediate employment discrimination claims

in the District. D.C. Code § 2-1411.03. If the Office finds probable cause and is unable to

mediate a violation, the complaint is forwarded to the Commission on Human Rights, an

“impartial forum for the hearing and deciding of cases of unlawful discrimination in

employment.” D.C. Code § 2-1404.02. Both the Office and the Commission are executive

agencies and have broad power to remedy discrimination in all aspects of employment (e.g.,

appointments, removal, compensation, training, etc.). The District’s motion raises the question

whether this broad power fatally conflicts with the Reorganization and Home Rule Acts. The

Court holds that it does, and accordingly, that the DCHRA is inapplicable to employees of the

D.C. Superior Court and the D.C. Court of Appeals.

       II.     ANALYSIS

       “Statutory construction must begin with the language employed by Congress and the

assumption that the ordinary meaning of that language accurately expresses the legislative

purpose.” Park ‘N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985). Here, the

statutory language is plain and unambiguous: The D.C. City Council may not regulate matters

covered by the Reorganization Act, which expressly reserves management of personnel policies

to the Joint Committee and explicitly exempts appointments and removals of court personnel

from regulations generally applicable to District employees. Where, as here, the statutory

language is clear, “that is the end of judicial inquiry in all but the most extraordinary

circumstances.” United States v. Braxtonbrown-Smith, 278 F.3d 1348, 1352 (D.C. Cir. 2002)

(internal quotations omitted). None of the four arguments raised by Ms. Mapp are sufficiently

extraordinary to merit departure from the unambiguous words of Congress.




                                                  3
       First, the plaintiff argues that the exemptions of the Court Reorganization Act are limited

to “procedural and administrative protections afforded to employees of the District of Columbia

Government.” Pl.’s Opp. 4. But this argument is defeated by the absence of any limiting

language in the statute.

       Second, Ms. Mapp asserts that exempting Superior Court employees from the DCHRA

“is the province of the legislative authority for the District of Columbia, the City Council, not

this Court.” Pl.’s Opp. 4. Not so. The legislative power of the City Council is subordinate to

the sovereign power of the Congress, District of Columbia v. John R. Thompson Co., 346 U.S.

100, 107 (1953), and as such, the Council must legislate within the boundaries drawn by

Congress. Any legislation concerning court personnel policies exceeds those boundaries and is

therefore invalid.

       Third, Ms. Mapp argues that the parenthetical in the Home Rule Act, forbidding “any act,

resolution, or rule with respect to any provision of [the Court Reorganization Act] (relating to

organization and jurisdiction of the District of Columbia courts),” D.C. Code § 1-206.02

(emphasis added), limits the prohibition on council action to regulations regarding organization

and jurisdiction. Adopting this interpretation would render the statutory scheme regarding home

rule in the District inconsistent. On one hand, the Reorganization Act would reserve regulation

of court personnel for the Joint Committee, while the Home Rule Act would permit regulation of

court personnel by the Office and Commission on Human Rights. The Supreme Court has

rejected internally inconsistent statutory interpretations, instructing that “the words of a statute

must be read in their context and with a view to their place in the overall statutory scheme.”

Food & Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000). Courts

should therefore interpret statutory language “as a symmetrical and coherent regulatory scheme,



                                                  4
and fit, if possible, all parts into an harmonious whole.” Id. (internal quotations and citations

omitted). In addition to providing a harmonious interpretation of the statutory scheme, reading

the parenthetical as explanatory rather than restrictive comports with the holding of other courts

that “relating to” parentheticals are “descriptive and not limiting.” Garrido-Morato v. Gonzales,

485 F.3d 319, 322 n.1 (5th Cir. 2007); see also, e.g., United States v. Abdur-Rahman, 708 F.3d

98, 100 (2d Cir. 2013).

       Finally, the plaintiff’s concern that without the DCHRA, the District’s courts would

escape anti-discrimination regulation is diminished by the fact that local courts remain subject to

Title VII of the Civil Rights Act of 1964, which makes it unlawful for “an employer . . . to fail or

refuse to hire . . . or otherwise to discriminate against any individual . . . because of such

individual’s . . . gender.” 42 U.S.C. § 2000e-2(a)(1)...

       In sum, the Court holds that the Court Reorganization Act and the Home Rule Act

prohibit the D.C. City Council from regulating the personnel policies of D.C. courts. The

DCHRA is therefore inapplicable to court employees, and accordingly, Counts IX, X, and XIII

of the Amended Complaint are dismissed.

       The Court notes that the same argument advanced as to the DCHRA counts may be

equally applicable to the plaintiff’s DCFMLA claims. If the District intends to advance this

argument, it is directed to do so within ten days of this opinion. Moreover, the Court GRANTS

the District’s pending Motion to Stay, Nunc Pro Tunc, the Deadline for Filing An Answer to the

Amendment Complaint [24]. The District must file its answer within ten days of this opinion.

       A separate Order consistent with this Memorandum Opinion shall issue this date.

       Signed by Royce C. Lamberth, United States District Judge, on April 28, 2014.




                                                   5